Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,061,221 in view of (US 20150024316 A1, “Orrock”). Claims 13-15 and 1-3 have limitations that mirror each other almost exactly, but U.S. Patent No. 10,061,221 does not list polyurethane as the thermoplastic material that may be used. However, claim 15 of Orrock teaches that a thermoplastic polyurethane may be used. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Orrock and U.S. Patent No. 10,061,221 as they have the same disclosure, embodiments, and specification, and U.S. Patent No. 10,061,221 is merely a continuation of Orrock that has been patented. 
Thus, the claims are not patentably distinct from each other. 

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 20 May 2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to examine all of the claims presented.  This is not found persuasive because the analysis for a PCT restriction is whether the special technical feature makes a contribution over the prior art. Applicant has not shown how the claims do not make a contribution over Orrock. Additionally, a rejection of independent claim 13 is found below. 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-12 and 17-18 are withdrawn from consideration (see interview summary dated 23 May 2022). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, including dependent claims 14-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “the electrophotography engine.” This lacks antecedent basis. For the purposes of this office action this will be interpreted as “the layer development engine.” 

Claim 13 recites “the electrophotography-based additive manufacturing system.” This lacks antecedent basis. For the purposes of this office action this will be interpreted as “an electrophotography-based additive manufacturing system.”

Claim 15 recites “the heat absorber.” This lacks antecedent basis. For the purposes of this office action this will be interpreted as “a heat absorber.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orrock et al. (US 20150024316 A1, hereinafter “Orrock”).

Regarding claim 13 Orrock teaches a method for printing a three-dimensional part with a selective deposition- based additive manufacturing system (see Fig. 1 showing the system) having a layer development engine, a transfer medium, and a layer transfusion assembly, the method comprising: 
providing a part material (see claim 11) to the electrophotography-based additive manufacturing system, the part material compositionally comprising a charge control agent (claim 11; also 0116), and a thermoplastic (see claim 11) polyurethane (see claim 15 teaching that the thermoplastic may be a polyurethane thermoplastic; also 0109) polymer and has a powder form having a D90/D50 particle size distribution and a D50/D10 particle size distribution each (0096 states that the D90/50 and the D50/D10 are the same value or close to the same value) ranging from about 1.00 to about 1.40 (see claim 12 teaching particle distribution size; see also 0096); 
triboelectrically charging (see claim 11) the part material to a Q/M ratio having a negative charge or a positive charge, and a magnitude ranging from about 5 micro-Coulombs/gram to about 50 micro-Coulombs/gram (see claim 11; also 0073); 
developing layers (see claim 11) of the three-dimensional part from the charged part material with the electrophotography engine; 
electrostatically attracting (see claim 11) the developed layers from the electrophotography engine to the transfer medium; 
moving (see claim 11) the attracted layers to the layer transfusion assembly with the transfer medium; and 
transfusing (see claim 11) the moved layers to previously-printed layers of the three-dimensional part with the layer transfusion assembly using heat and pressure (0023 teaches using heat and pressure in transfusion) over time (a period of time satisfies this).

Regarding claim 14 Orrock teaches wherein the powder form of the part material has a D50 particle size ranging from about 5 micrometers to about 30 micrometers (see 0095, claim 12).

Regarding claim 15 Orrock teaches wherein the charge control agent constitutes from about 0.1% by weight to about 5% by weight of the part material (see claim 13; see also 0079), and wherein the heat absorber constitutes from about 0.5% by weight to about 10% by weight (see claim 13; see also 0092) of the part material.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                    

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748